DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Clay et al. (2017/0366017) discloses two capacitor (Par.38) banks (12 and 16) that are alternately charged by a generator (28) and discharged while providing power to an electrical load (22) (Par.45 and 94-95) (Fig.1); Sousa et al. (2011/0204959) discloses a circuit (100) (Fig.1) operating in two phases such that capacitor bank (130) charges while capacitor bank (135) discharges and vice versa (Par.26);  Acena et al. (2009/0096285) discloses a capacitor bank (12) charging a service voltage bank section (14) (Par.8-9); and Hiley (2015/0129755) discloses a multifilar inductor (310) used to provide a current flowing through its windings to a capacitive load (Par.24) (Fig.3), fail to teach alone or in combination: 

“coupling the HV bank to a capacitor-based service voltage (SV) bank section and a load through a multifilar inductor …; charging the SV bank from a more fully charged bank of bank A or B until the charging bank is depleted; switching, upon depletion of the charging bank, from the depleted bank to the other bank of bank A or B to charge the SV bank; charging the depleted bank by a power supply” as recited in independent claim 1 in combination with all other elements recited on the claim. Claims 2-10 are dependent on claim 1 and allowable for the same reasons.

“a transmission section coupling the HV bank to a capacitor-based service voltage (SV) bank section and a load through a multifilar inductor; a charging circuit charging the SV bank from a more fully charged bank of bank A or B until the charging bank is depleted; a switching circuit switching, upon depletion of the charging bank, from the depleted bank to the other bank of bank A or B to charge the SV bank …, the charging circuit then charging the depleted bank by a power supply”, as recited in independent claim 11 in combination with all other elements recited on the claim. Claims 12-20 are dependent on claim 11 and allowable for the same reasons.
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                  
 Conclusion                                                                                                                                                                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859   

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        September 10, 2021